DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 October 2020 has been entered.
 

Terminal Disclaimer

The terminal disclaimer filed on 18 March 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,185,446 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richter et al. (hereinafter “Richter” US 2005 / 0126831) in view of Nakajima et al. (hereinafter “Nakajima” US 2003 / 0184526).

As pertaining to Claim 1, Richter discloses (see Fig. 2) a touch sensor panel (see (110, 120); and see Page 2, Para. [0019]-[0023] and [0025]; and see Page 2, Para. [0028] and Page 3, Para. [0032]) comprising:
a substrate (130; i.e., a flexible polymer substrate; see Page 2 through Page 3, Para. [0030] and [0033]); and

wherein at least one of the conductive touch sensor structures (see (150, 198)) includes first (see (150)) and second (see (198)) layers of conductive material, the first layer (150) and the second layer (198) electrically connect at a contact region (see the dotted regions connecting first layer (150) and second layer (198) in the tail region of substrate (130)), a length of the first layer (150) and a length of the second layer (198) extending along a same axis at an area adjacent to the contact region (again, see the dotted regions connecting first layer (150) and second layer (198) in the tail region of substrate (130)), and the first and second layers (150, 198) having widths at the contact region (again, see the dotted regions connecting first layer (150) and second layer (198) in the tail region of substrate (130)) that are substantially the same width as at least a portion of the second layer of conductive material (198) outside the contact region (again, see the dotted regions connecting first layer (150) and second layer (198) in the tail region of substrate (130); see Page 3 through Page 4, Para. [0039]-[0040] and [0048]-[0049]; and Page 5, Para. [0055]).

While Richter suggests that the first layer of conductive material (150) and the second layer of conductive material (198) can be electrically connected by any known conventional method (see Page 4, Para. [0049], for example), Richter does not explicitly show that the first layer is deposited directly on the second layer to electrically connect the first and second layers at the contact region.  Further, in this regard, Richter does 
However, in the same field of endeavor, Nakajima discloses (see Fig. 1, Fig. 2, and Fig. 3) a touch sensor panel (see Fig. 1), comprising a substrate (10) and one or more conductive touch sensor structures (i.e., see (31, 81), for example, in Fig. 2 and Fig. 3) formed on the substrate (10), wherein at least one of the conductive touch sensor structures (i.e., again, see (31, 81)) includes first and second layers of conductive material (see (31, 81) in Fig. 3), the first layer (see (81) in Fig. 3) deposited directly on the second layer (see (31) in Fig. 3) to electrically connect the first and second layers (see (31, 81) in Fig. 3) at a contact region (i.e., see (41) in Fig. 2 and Fig. 3), the first and second layers (i.e., see (31, 81)) having widths at the contact region (i.e., see (41)) that are substantially the same width as at least a portion of the second layer of conductive material (i.e., see (31) in Fig. 2) outside the contact region (i.e., see (41)), and the second layer (i.e., see (31) in Fig. 2 and Fig. 3) of at least one of the conductive touch sensor structures (see (31, 81) in Fig. 2 and Fig. 3), having electrically connected first and second layers of conductive material (i.e., again, see (31, 81) in Fig. 2 and Fig. 3) at the contact region (i.e., see (41)), is at least partially uncovered by a first layer of insulator (i.e., see (40) in Fig. 3; and see Page 2 through Page 3, Para. [0037], [0040], and [0048]-[0051]).  It is a goal of Nakajima to provide a connection structure, for connecting touch sensor structures formed on a substrate for providing electrical connectivity to a touch sensor panel, wherein the connection structure improves the durability of the connection between a first conductive layer 
Therefore, it would have been obvious to one of ordinary skill in the art at the time when the invention was made to combine the teachings of Richter with the teachings of Nakajima such that the first layer of conductive material (150) and the second layer of conductive material (198) are electrically connected according to the known and conventional method suggested by Nakajima in order to improve the durability of the connection between the first conductive layer connecting to the touch sensor panel and a second conductive layer connecting to an external harness.

As pertaining to Claim 2, Nakajima discloses (see Fig. 1, Fig. 2, and Fig. 3) a second layer of insulator (see (80B) in Fig. 3), wherein some of the second layer of insulator (again, see (80B)) is interposed between the first layer of conductive material (i.e., see (81) in Fig. 2 and Fig. 3) and the substrate (10), and some of the second layer of insulator (see (80B)) is interposed between the first and second layers of conductive material (again, see (31, 81) in Fig. 3; see Fig. 2 and Fig. 3).

As pertaining to Claim 3, Nakajima discloses (see Fig. 1, Fig. 2, and Fig. 3) that the contact region (i.e., see (41) in Fig. 3) is formed in an area outside the second layer of insulator (again, see (80B) in Fig. 3) and in an area free of vias (see Fig. 3 and note 

As pertaining to Claim 4, Richter discloses (see Fig. 2) that the first (see (150)) and second (see (198)) layers of conductive material comprise conductive ink (see Page 3, Para. [0032]; and Page 4, Para. [0048]-[0049] with Page 5, Para. [0055]).  

As pertaining to Claim 5, Richter discloses (see Fig. 2) that the conductive ink comprises screen printed silver ink (see Page 5, Para. [0055]). 

As pertaining to Claim 6, Richter discloses (see Fig. 2) that the first (see (150)) and second (see (198)) layers of conductive interconnect lines formed from patterned conductive ink (see Page 3, Para. [0032]; and Page 4, Para. [0048]-[0049] with Page 5, Para. [0055]).  Richter discloses that a benefit of utilizing conductive ink to implement the disclosed conductive lines is the reduction in the need for soldering and the elimination of solder bumps (see Page 2, Para. [0025]).
It would have been obvious to one of ordinary skill in the art at the time when the invention was made, given the combined teachings of Richter and Nakajima that the first layer of conductive material comprises an upper layer of conductive ink and wherein the second layer of conductive material comprises a lower layer of conductive ink in order to reduce the need for soldering and eliminate solder bumps, as suggested by Richter (see at least (31, 81) in Fig. 2 and Fig. 3 of Nakajima and note that Nakajima 

As pertaining to Claim 7, Richter discloses (see Fig. 2) that at least two of the conductive touch sensor structures (see (150, 198)) form parallel interconnect lines (again, see Page 3 through Page 4, Para. [0039]-[0040] and [0048]-[0049]; and Page 5, Para. [0055]).

As pertaining to Claim 8, Richter discloses (see Fig. 2) that the first (see (150)) and second (see (198)) layers of conductive interconnect lines formed from patterned conductive ink (see Page 3, Para. [0032]; and Page 4, Para. [0048]-[0049] with Page 5, Para. [0055]).  Richter discloses that a benefit of utilizing conductive ink to implement the disclosed conductive lines is the reduction in the need for soldering and the elimination of solder bumps (see Page 2, Para. [0025]).
It would have been obvious to one of ordinary skill in the art at the time when the invention was made, given the combined teachings of Richter and Nakajima that at least one of the parallel interconnect lines is formed from a lower layer of conductive ink in order to reduce the need for soldering and eliminate solder bumps, as suggested by Richter.

As pertaining to Claim 9, neither Richter nor Nakajima explicitly discloses that the contact area is rectangular.  In fact, Nakajima plainly shows a contact region that is circular in shape (see (41, 42, 43, 44) in Fig. 2).


As pertaining to Claim 10, the combined teachings of Richer and Nakajima suggest (see Fig. 2 of Nakajima) that the parallel interconnect lines (see (31, 32, 33, 34) and (81, 82 83, 84) in Fig. 2 of Nakajima in combination with (150, 198) in Fig. 2 of Richter) each have a respective width and at least one of the parallel interconnect lines (see and of (31, 34) and (81, 82, 83, 84) in Fig. 2 of Nakajima) has a width-changing 

As pertaining to Claim 11, Richter discloses (see Fig. 2) that the substrate (130) is made from a flexible polymer including polyethylene terephthalate (see Page 2 through Page 3, Para. [0030] and [0033]).

As pertaining to Claim 12, Richter discloses (see Fig. 2) that the substrate (130) includes a sensor array region (i.e., a central region of (130)) and a tail (135) that extends from the sensor array region (i.e., the central region of (130); see Page 4, Para. [0048]-[0049]).

As pertaining to Claim 13, Richter discloses (see Fig. 2) that at least some of the conductive touch sensor structures (150, 198) are formed in the sensor array region (i.e., the central region of (130)) and at least some of the conductive touch sensor structures (150, 198) are formed in the tail (135; again, see Page 4, Para. [0048]-[0049]).

As pertaining to Claim 14, Richter discloses (see Fig. 2) that the tail (135) has a rectangular shape (see Fig. 2).

As pertaining to Claim 15, Richter discloses (see Fig. 2) a touch sensor panel (see (110, 120); and see Page 2, Para. [0019]-[0023] and [0025]; and see Page 2, Para. [0028] and Page 3, Para. [0032]), comprising:
a substrate (130; i.e., a flexible polymer substrate; see Page 2 through Page 3, Para. [0030] and [0033]); and
one or more conductive interconnect lines (see (150, 198)) formed on the substrate (130) from a plurality of patterned conductive ink layers (see Page 5, Para. [0055]);
wherein the one or more conductive interconnect lines (see (150, 198)) include a first conductive ink layer (see (150)) and a second conductive ink layer (see (198)) wherein the first conductive ink layer (150) and the second conductive ink layer (198) electrically connect at a contact region (see the dotted regions connecting first layer (150) and second layer (198) in the tail region of substrate (130)), a length of the first conductive ink layer (150) and a length of the second conductive ink layer (198) extending along a same axis at an area adjacent to the contact region (again, see the dotted regions connecting first layer (150) and second layer (198) in the tail region of substrate (130)), and the first conductive ink and second conductive ink layers (150, 198) having widths at the contact region (again, see the dotted regions connecting first layer (150) and second layer (198) in the tail region of substrate (130)) that are substantially the same width as at least a portion of the second conductive ink layer (198) outside the contact region (again, see the dotted regions connecting first layer 

While Richter suggests that the first layer of conductive material (150) and the second layer of conductive material (198) can be electrically connected by any known conventional method (see Page 4, Para. [0049], for example), Richter does not explicitly show that the one or more conductive interconnect lines are formed from at least one of a patterned upper conductive layer and a patterned lower conductive layer.  In this regard, Richter further does not explicitly disclose a second layer of insulator wherein some of the second layer of insulator is interposed between the patterned upper conductive layer and the substrate, and some of the second layer of insulator is interposed between the patterned upper conductive layer and the patterned lower conductive layer, such that at least one of the conductive interconnect lines includes patterned lower and upper conductive layers, the upper conductive layer deposited directly on the lower conductive layer to electrically connect the upper and lower conductive layers at the contact region, with an upper line segment formed from the patterned upper conductive layer and a lower line segment formed from the patterned lower conductive layer having widths at the contact region that are substantially the same width as at least a portion of the patterned upper conductive layer outside the contact region, and wherein the patterned lower conductive layer of at least one of the conductive interconnect lines, having electrically connected the upper and lower conductive layers at the contact region, is at least partially uncovered by the second layer of insulator.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when the invention was made to combine the teachings of Richter with the teachings of Nakajima such that the first layer of conductive material (150) and the second layer of conductive material (198) are electrically connected according to the known and conventional method suggested by Nakajima, including a patterned upper conductive ink layer and a patterned lower conductive ink layer, in order to improve the durability of the connection between the first conductive layer connecting to the touch sensor panel and a second conductive layer connecting to an external harness.

As pertaining to Claim 16, Richter discloses (see Fig. 2) that the substrate (130) includes a touch sensor array portion (i.e., a central region of (130)) and a tail (135) that 

As pertaining to Claim 17, Nakajima discloses (see Fig. 1, Fig. 2, and Fig. 3) that the contact region (i.e., see (41) in Fig. 3) is formed in an area outside the second layer of insulator (again, see (80B) in Fig. 3) and in an area free of vias (see Fig. 3 and note that the contact region is formed in an area in which the insulator (80B) has been removed).

As pertaining to Claim 18, the combined teachings of Richer and Nakajima suggest (see Fig. 2 of Nakajima) that the conductive interconnect lines (see (31, 32, 33, 34) and (81, 82 83, 84) in Fig. 2 of Nakajima in combination with (150, 198) in Fig. 2 of Richter) each have a respective width and at least one of the conductive interconnect lines (see and of (31, 34) and (81, 82, 83, 84) in Fig. 2 of Nakajima) has a width-changing step at which the width of that conductive interconnect line changes (see Fig. 2 of Nakajima).  One of ordinary skill in the art clearly would have recognized, at the time when the invention was made, that at least one of the parallel interconnect lines can have a width-changing step in order to adapt to the dimensions of a tail region at an interconnect location.

As pertaining to Claim 19, Richter discloses (see Fig. 2) that the one or more conductive interconnect lines (see (150, 198)) have a common longitudinal axis (again, 

As pertaining to Claim 20, Richter discloses (see Fig. 2) that the substrate (130) comprises a flexible polymer (see Page 2 through Page 3, Para. [0030] and [0033]).  


Response to Arguments

Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection presented above includes a combination of references not relied upon in the prior rejection of record for the subject matter specifically challenged in the argument.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, particularly Nakajima, teach or fairly suggest “a length of the first layer and a length of the second layer extending along a same axis at an area adjacent to the contact region” (see Remarks at Pages 6 through 8).  With specific reference to the applicant’s disclosure, the applicant has asserted that the teachings of Nakajima do not suggest “first and second layers of conductive material” that are arranged overlapping in a same parallel direction (see at least Figure 10 of the applicant’s disclosure).  In this regard, the applicant has asserted that the teachings of Nakajima merely suggest “first and second layers of conductive material” (see (31, 81), for example, in Figure 2 of Nakajima) that are arranged overlapping in a perpendicular direction.  The examiner generally agrees that Nakajima Claims 1-20 as presented in the above rejections.  Therefore, the rejection of Claims 1-20 is maintained.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622